Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2 and 7 are objected to because of the following informalities: In claim 1, line 14 recites “cross bars” without a hyphen, while subsequent references thereto are “cross-bar” with a hyphen which is inconsistent. In claim 7, the capitalization within the claim at the beginning of each of subsections i-viii is improper. The capitalizations should be removed. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 16, “the first side member” lacks antecedent basis for only one first side member from lines 13-14, “first and second side members”, and the initial definition should be --a first side member and a second side member--. 
In claim 2, each of lines 2 and 3, “first and second upper side members” lacks antecedent basis or is inconsistent with earlier terminology, and subsequent references to a singular “the first upper side member” in lines 9, 10, and 15 are also indefinite. In line 7(twice), “the first cross-bar” lacks antecedent basis for only one cross-bar from claim 1, line 14, “first and second upper cross bars”, and the initial definition should be   --a first upper cross-bar and a second upper cross-bar--. In line 17, “the box assembly” lacks antecedent basis.
In claim 6,  line 3, “the first aperture” and “the second aperture” of line 10 each lack singular antecedent basis from line 2,  which should be --a first aperture and a second aperture--. In lines 4 and 13, “the first attachment point” lacks singular antecedent basis from claim 1, line 8, which should be --a first attachment point and a second attachment point--. 
In claim 7, line 5, “the box assembly” lacks original definition. 

Claims 1-7 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.

6.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                            
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG